               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

TAMMY PORTER

          Plaintiff,

v.                                    CIVIL ACTION NO. 1:18CV122
                                           (Judge Keeley)

M.W. LOGISTICS SERVICES, LLC,

          Defendant.


   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

     This is an action for sexual harassment and retaliation in

violation of the West Virginia Human Rights Act, W. Va. Code §§ 5-

11-1, et seq. Pending before the Court is the defendant’s motion

for summary judgment. For the reasons that follow, the Court GRANTS

the motion (Dkt. No. 31), and DISMISSES the case with prejudice.

                          I. BACKGROUND

A.   Porter and Eastham’s Agreement

     Since February 2014, the plaintiff, Tammy Porter (“Porter”),

has owned and operated Porter’s Grinds and Finds, a brick-and-

mortar restaurant and gift shop located in West Union, West

Virginia (Dkt. No. 32-2 at 2-3). The defendant, M. W. Logistics

Services, LLC (“M.W. Logistics”), provides employee services to

MarkWest Energy Partners L.P. (“MarkWest”) and its subsidiaries and

affiliates (Dkt. No. 32-1 at 1). Markwest, a midstream services

company, is the largest processor of natural gas in the Marcellus
PORTER V. M.W. LOGISTICS SERVS., LLC                     1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

Shale. Id. Markwest operates its Sherwood Processing Facility (the

“Facility”) near West Union. Id. at 2. The Facility consists of

several individual processing plants, all of which are located on

the same site. Id. The construction of additional processing plants

at the Facility was ongoing during all relevant times.

     Sometime in 2016, the Facility’s Production Manager, Randall

Eastham (“Eastham”)1, dined at Porter’s restaurant. Id. at 7. While

Eastham dined, he and Porter discussed the possibility of Porter

placing a mobile food trailer at the Facility for the purpose of

providing food to the many construction contractors on site. Id. at

7-8. Shortly thereafter, Porter met Eastham in his office to

discuss the details of the arrangement. Id. at 8-9. During that

meeting, Eastham told Porter that she could park her food trailer

near a security gate at the entrance of the Facility, downhill from

the processing plants, and that MarkWest would provide electricity

to the trailer. According to Porter, Eastham “didn’t want a dime”

in exchange for providing her access to the Facility because he was

“happy [that she would] be providing a service to the contractors”

on site. Id. at 11. Porter and Eastham’s verbal agreement was not

reduced to a written contract.


1
  The parties agree that Porter misstates Eastham’s surname as
“Eastman” throughout the complaint.
                                 2
PORTER V. M.W. LOGISTICS SERVS., LLC                             1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

      At the time Eastman granted Porter access to the Facility,

seven (7) processing plants were operational and an eighth plant

(“Sherwood #8”) was under construction (Dkt. No. 32-1 at 2). The

Facility’s    construction    plan   called     for   building   a   single

processing plant to completion, making it operational, and then

moving to a different portion of the site to begin construction on

the next plant. Id. All construction-related activities at the

Facility were managed by an employee of           M.W. Logistics, Kevin

Sturgill (“Sturgill”). Id. Eastham, meanwhile, was responsible for

the management of processing plants actually in operation. Id.

      Shortly after Porter’s arrangement with Eastham became known

to   the   construction   contractors,   they    requested   that    she   be

permitted to place her food trailer at the top of the hill, closer

to their construction activities (Dkt. No. 32-1 at 3). Because the

contractors had only thirty (30) minutes for lunch, they did not

believe they would have sufficient time to walk down the hill,

purchase food, and return with enough time to eat their meal. Id.

To accommodate the contractors’ request, MarkWest2 allowed Porter

to move her trailer to the top of the hill, where a number of other


2
  The parties sometimes use the term “MarkWest” to refer to
MarkWest Energy Partners L.P. and its subsidiaries, including
M.W. Logistics, collectively. The Court will refer to each entity
as reflected by the record before it.
                                 3
PORTER V. M.W. LOGISTICS SERVS., LLC                                 1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

contractors’ mobile trailers were already located. Id.; see also

Dkt. No. 32-2 at 21-22. When Porter placed her trailer at this

location, she was physically closest to Sherwood #8, which remained

under construction (Dkt. Nos. 32-1 at 3; 32-2 at 23).

B.    Ongoing Construction at the Facility

      Federal and state safety regulations require MarkWest to

account for the potential of an explosive event at the Facility by

implementing certain safety requirements, including the delineation

of a “blast zone” based on physical proximity to potential ignition

sources, such as natural gas (Dkt. No. 32-1 at 3-4). Safety

regulations require that structures intended for human occupancy

and   physically   located   within       the   delineated   blast    zone   be

“blastproof.” Id. at 4. A blastproof structure is manufactured to

withstand certain forces that would exist in the event of an

explosive event, in order to protect human life. Id.

      Because Sherwood #8 was not yet operational at the time Porter

placed her trailer at the top of the hill, there was no potential

ignition source (natural gas) flowing through it (Dkt. Nos. 32-1 at

4). Therefore, the trailers located at the top of the hill were not

within a delineated blast zone (Dkt. No. 32-1 at 4). Upon Sherwood

#8 becoming operational, however, there would be no location within

the Facility that was not within a blast zone, based on physical
                                      4
PORTER V. M.W. LOGISTICS SERVS., LLC                     1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

proximity to an ignition source. Id. Accordingly, Sturgill, through

his assistant, Christina Wolfgang (“Wolfgang”), notified Porter and

the construction contractors that, upon the completion of Sherwood

#8, they would have to rent blastproof trailers in order to remain

on site. Id.; Dkt. No. 32-3 at 1.

     Porter testified during her deposition that, no later than

September 2017, she knew that she would be required to obtain a

blastproof trailer in order to remain on site once Sherwood #8

became operational in early 2018 (Dkt. No. 32-2 at 26-32). During

the autumn of 2017, Wolfgang had at least four or five additional

conversations with Porter about the need to either move her

existing trailer or procure a blastproof trailer (Dkt. No. 32-3 at

2). According to Wolfgang, she informed Porter that, if she did not

wish to obtain a blastproof trailer, she could move her trailer

back down the hill and place it near the security gate. Id. As of

January 2018, Porter had not acquired a blastproof trailer. Id.

C.   Eastham’s Text Messages to Porter

     On the morning of January 13, 2018, Eastham sent Porter a text

message requesting that she deliver six pizzas to the Facility for

lunch (Dkt. No. 33-2 at 1). Porter responded that she would deliver

the pizzas and stated, “Anything for Randall.” Id. at 1-2. Her



                                5
PORTER V. M.W. LOGISTICS SERVS., LLC                                 1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

message included a smiley face emoji.3 Id. at 2. In response,

Eastham sent Porter a series of text messages stating, “I have an

empty office,” “I’m in my office alone,” and “You said anything.”

Id. at 2-3. Because Eastham’s statements made her uncomfortable,

Porter asked him to call another company to deliver the pizzas. Id.

at 3. The next morning, Porter texted Eastham, “Randall, Maybe I

have sent you the wrong msg [sic]. I am sorry if I did. I am in

serious relationship with Duane. I don’t want this to change our

working relationship.” Id. at 4. Eastham responded, “Not at all,

100% joke, we’ve always joked, My bad.” Id. at 5.

     Ten days later, on January 24, 2018, Porter received a

Facebook message from Wolfgang, which stated, “Hey [T]ammy, [K]evin

[Sturgill] said to let you know that your trailor [sic] needs to be

mov[ed] out by tomorrow. Please let us know who is coming to get

it” (Dkt. No. 32-6). Although her message to Porter did not

specifically    mention    the   blast   zone,   Wolfgang   states     in   her

declaration that Sturgill had instructed her to inform Porter that

her trailer “needed to be moved from the blast zone” (Dkt. No. 32-3

at   2).   In   response    to   Wolfgang’s      message,   Porter    stated,

“Tomorrow?!? Let me c [sic] what I can pull off” (Dkt. No. 32-6).

3
  An emoji “is a pictograph included in a text message.” Doe v.
W. New Eng. Univ., 228 F.Supp.3d 154, 163 n.7 (D. Mass. 2017).

                                     6
PORTER V. M.W. LOGISTICS SERVS., LLC                                1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

Porter listed her trailer for sale on Facebook the same day (Dkt.

No. 32-7). According to Sturgill, he had no knowledge of any text

message    exchange   between   Porter   and   Eastham   at   the    time   he

instructed Wolfgang to inform Porter to move her trailer from the

blast zone (Dkt. Nos. 32-1 at 5).

     Four days later, on January 28, 2018, Eastham sent an email to

his administrative assistant, Autumn David (“David”), asking her to

plan a catered lunch event at the Facility and directing that she

“not [use] [P]orters” (Dkt. No. 33-3). When David further inquired

about the catering, Eastham responded, “I’m finished with Tammy

Porter, we won’t be supporting her out of Sherwood’s budget.” Id.

The following day, January 29, 2018, Porter received a series of

text messages from David, which stated, “I need you to arrange to

get the pop machine and the camper off site this week. No clue why.

Was just told to ask you.” (Dkt. No. 33-4). When Porter asked

whether Eastham had given the directive, David confirmed that he

had. Id.

D.   Procedural Background

     On April 25, 2018, Porter sued MarkWest Energy Partners, L.P.

in the Circuit Court of Harrison County, West Virginia, asserting

claims of (1) sexual harassment in violation of the West Virginia

Human Rights Act (“WVHRA”), and (2) malicious, willful, wanton, and
                                    7
PORTER V. M.W. LOGISTICS SERVS., LLC                             1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

reckless misconduct. Shortly thereafter, on May 7, 2018, Porter

filed an amended complaint to change the name of the corporate

defendant to M.W. Logistics (Dkt. No. 1-1). On May 25, 2018, M.W.

Logistics timely removed the case to this Court (Dkt. No. 1).

     Following removal, M.W. Logistics moved to dismiss Porter’s

Amended Complaint for failure to a state a claim (Dkt. Nos. 4; 5).

During a scheduling conference on August 24, 2018, the Court

granted the motion to dismiss, in part, but denied the motion to

dismiss Porter’s claim for sexual harassment under the WVHRA (Dkt.

No. 5). Porter thereafter filed a Second Amended Complaint on

August 30, 2018, asserting separate causes of action against M.W.

Logistics for sexual harassment and retaliation under the WVHRA

(Dkt. No. 19).

     Now pending is M.W. Logistics’ motion for summary judgment

(Dkt. No. 31), which is now fully briefed and ripe for disposition.

                      II. STANDARD OF REVIEW

     Summary   judgment   is   appropriate   only   “if   the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Fed.R.Civ.P. 56(c). When ruling on

a motion for summary judgment, the Court reviews all the evidence
                                   8
PORTER V. M.W. LOGISTICS SERVS., LLC                                       1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

“in the light most favorable” to the nonmoving party. Providence

Square Assocs., L.L.C. v. G.D.F., Inc., 211 F.3d 846, 850 (4th Cir.

2000). “Summary judgment cannot be granted merely because the court

believes that the movant will prevail if the action is tried on the

merits.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562,

568 (4th Cir. 2015) (citation omitted). The Court must therefore

avoid weighing the evidence or determining its truth and limit its

inquiry solely to a determination of whether genuine issues of

triable fact exist. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986).

        The moving party bears the initial burden of informing the

Court    of   the    basis   for    the   motion       and   of   establishing     the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256 (internal quotation marks and citation omitted).

The “mere existence of a scintilla of evidence” favoring the non-

moving party will not prevent the entry of summary judgment; the

evidence      must   be   such     that   a       rational   trier   of   fact   could

reasonably find for the nonmoving party. Id. at 248–52.



                                              9
PORTER V. M.W. LOGISTICS SERVS., LLC                              1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

                             III. DISCUSSION

A.    Sexual Harassment Claim

      In Count One of the Second Amended Complaint, Porter alleges

a claim for quid pro quo sexual harassment, in violation of the

WVHRA (Dkt. No. 19 at 3-5).

      “Under the West Virginia Human Rights Act, W. Va. Code

§§   5–11–1,   et   seq.,   it   is   unlawful   ‘[f]or   any   employer   to

discriminate against an individual with respect to . . . tenure,

terms, conditions or privileges of employment[.]’” Ford Motor

Credit Co. v. W. Virginia Human Rights Comm’n, 696 S.E.2d 282, 292

(W. Va. 2010) (quoting W. Va. Code § 5–11–9(1)). The Supreme Court

of Appeals of West Virginia (“Supreme Court of Appeals”) has

consistently “recognized sexual harassment as an independent basis

for stating a Human Rights Act claim.” Conrad v. ARA Szabo, 480

S.E.2d 801, 810 (W. Va. 1996) (citing Hanlon v. Chambers, 464

S.E.2d 741, 748-50 (W. Va. 1995); Westmoreland Coal Co. v. W. Va.

Human Rights Comm’n, 382 S.E.2d 562 (W. Va. 1989)). The form of

sexual harassment alleged in this case, “quid pro quo” sexual

harassment, “involves an employer or its agent demanding sexual

consideration in exchange for job benefits.” Conrad, 480 S.E.2d at

810 n.4 (citations omitted).


                                      10
PORTER V. M.W. LOGISTICS SERVS., LLC                                    1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

        In order to set forth a prima facie case of quid pro quo

sexual harassment, a plaintiff must establish, by a preponderance

of the evidence, that: (1) she belongs to a protected class; (2)

she was subject to an unwelcome sexual advance by an employer or an

agent    of   the   employer   who   appears      to    have   the   authority    to

influence     vital   job   decisions;      and   (3)    her   reaction   to     the

advancement was expressly or impliedly linked by the employer or

the employer’s agent to tangible aspects of employment. Syl. pt. 1,

Gino’s Pizza of W. Hamlin, Inc. v. W. Virginia Human Rights

Comm’n,418 S.E.2d 758, 759 (W. Va. 1992) (citing Westmoreland, 382

S.E.2d at 566–67).

        Here, Porter has clearly established the first element of her

sexual harassment claim. She is a female, and accordingly, a member

of the protected class. At issue are the second and third elements

of Porter’s prima facie case. M.W. Logistics argues that, even if

Porter was subject to an unwelcome sexual advance by Eastham,

neither he nor M.W. Logistics had the authority to influence vital

job decisions or the ability to affect tangible aspects of her

employment (Dkt. No. 31). Porter contends, however, that M.W.

Logistics, through Eastham, affected her employment opportunities

by eliminating her ability to sell food on the Facility’s premises

(Dkt. No. 33).
                                       11
PORTER V. M.W. LOGISTICS SERVS., LLC                          1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

      As an initial matter, it is undisputed that M.W. Logistics is

an “employer”4   under the WVHRA. It is also undisputed that Porter

was not employed by M.W. Logistics (Dkt. No. 32-2 at 3-4). Rather,

Porter was a self-employed individual who sold food to construction

workers on M.W. Logistics’ work site as “a leg of” her own brick-

and-mortar restaurant. The Supreme Court of Appeals has made clear

that § 5–11–9(1) of the WVHRA “prohibits any person who is an

employer from discriminating against any ‘individual’ regarding his

or   her   employment   opportunities   irrespective   of   whether   the

individual is an employee of or seeks work with that employer.”

Syl. pt. 8, Conrad v. Ara Szabo, 480 S.E.2d 801 (W. Va. 1996); see

also Syl. pt. 4, Constellium Rolled Prod. Ravenswood, LLC v.

Griffith, 775 S.E.2d 90, 93 (W. Va. 2015) (citing Syl. pt. 8,

Hanlon, 464 S.E.2d at 745) (“The West Virginia Human Rights Act .

. . imposes a duty on employers to ensure that workplaces are free

of sexual harassment from whatever source.”).




4
  Under the Act, the term “employer” includes “any person
employing twelve or more persons within the state for twenty or
more calendar weeks in the calendar year in which the act of
discrimination allegedly took place or the preceding calendar
year.” W. Va. Code § 5-11-3(d). The term “person,” in turn,
“means one or more individuals, partnerships, associations,
organizations, corporations, . . . and other organized groups of
persons.” Id. § 5-11-3(a).
                                12
PORTER V. M.W. LOGISTICS SERVS., LLC                     1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

     In Conrad, the plaintiff sued, among others, the West Virginia

Regional Jail Authority (“Jail Authority”) for sexual harassment

and retaliatory discharge in violation of the WVHRA. She alleged

that, while working in the kitchen at Eastern Regional Jail

(“Jail”), she had been subjected to sexual harassment by Jail

employees, and that she had been terminated after complaining about

the harassment. Conrad, 480 S.E.2d at 806-08. Although actually

employed by a private corporation that provided food services to

the Jail, the plaintiff contended that the Jail Authority could be

sued for sexual harassment under the WVHRA because (1) it was “an

employer” under the Act, and (2) its employees had discriminated

against her, “an individual,” by permitting a sexually hostile work

environment and by effecting her termination from her employer, the

food services company. Id. at 815. The Jail Authority disagreed,

contending that § 5-11-9(1) reaches only discrimination by an

employer against its employees or applicants for employment. Thus,

it argued that it could not be liable to the plaintiff under that

section because it was not her employer; rather, she was employed

by the food services company. Id.

     “Bearing in mind § 5-11-15’s admonition of calling for a

liberal interpretation of the Act,” the Supreme Court of Appeals

concluded that the plaintiff’s interpretation is the preferred one.
                                13
PORTER V. M.W. LOGISTICS SERVS., LLC                             1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

Id. at 816. In reaching that conclusion, the court first noted that

the plaintiff’s interpretation permitted the statute to be given

its literal meaning: “§ 5-11-9(1) says that an employer shall not

discriminate against ‘an individual’; it does not say against ‘an

employee   or   applicant.’”   Id.   (emphasis   omitted).     It   further

concluded that the plaintiff’s interpretation “better promotes the

purpose of the statute, which is, of course, to guarantee equal

opportunity to all persons regardless of their gender . . . .” Id.

Finally, the court observed that “no reason exists to insulate an

employer   from    liability    if    it   obstructs     the    employment

opportunities of any individual because of her gender even if she

works for, or seeks work with, some other employer.” Id. (emphasis

added). Accordingly, the court held that the plaintiff should be

given an opportunity on remand to prove that the Jail Authority

caused her to suffer a hostile working environment because of her

sex, and caused her to lose her job because of her sex or her

opposition to sexual harassment. Id.

     Thus, in some circumstances, it is possible for an entity that

is   not   an   individual’s   employer    to    be    held    liable   for

discrimination under the WVHRA. For such liability to exist,

however, the entity must “obstruct[] the employment opportunities”

of the individual. Id. at 816. As in Conrad, here also the
                                     14
PORTER V. M.W. LOGISTICS SERVS., LLC                          1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

defendant-company is “an employer” and the plaintiff-worker is “an

individual” who was not employed by that company. In both cases,

the plaintiff worked on site at the defendant’s place of business,

where, in the course of performing her work, she was allegedly

harassed by person(s) employed by the defendant. There, however,

the similarities end.

     Critically,   the   WVHRA   prohibits   discriminatory   practices

related to employment:

     It shall be an unlawful discriminatory practice . . .:

          (1) For any employer to discriminate against an
          individual with respect to compensation, hire,
          tenure,   terms, conditions  or  privileges  of
          employment ... .

W. Va. Code § 5-11-9(1) (emphasis added); see also id. § 5-11-2

(“It is the public policy of the state of West Virginia to provide

all of its citizens equal opportunity for employment ... .”). Thus,

while the WVHRA plainly protects “individual[s]” from unlawful

discrimination, it nonetheless requires that the discrimination in

question relate to that individual’s employment.

     Unlike the plaintiff in Conrad, whose termination from her

employer was effected by the defendant, Porter’s employment was not

terminated or otherwise obstructed by M.W. Logistics. During her

deposition, Porter testified that she was not, and has never been,

                                   15
PORTER V. M.W. LOGISTICS SERVS., LLC                     1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

an employee of M.W. Logistics (Dkt. No. 32-2 at 3-4). Rather,

Porter was “the owner and sole proprietor” of her own business,

Porter’s Grinds and Finds. Id. at 18. Most significantly, Porter

testified during her deposition that M.W. Logistics had no ability

whatsoever to terminate or otherwise affect her employment with

Porter’s Grinds and Finds:

     Q: And to be very clear, as the owner of that business,
     nobody could tell Porter’s to fire you; could they?

     A: Nobody could tell Porter’s to fire me, no.

     Q: No, that’s not true? Or no, that couldn’t happen?

     A: Nobody could tell Porter’s to fire me. No. No one
     could – no one could fire me. Correct.

     Q: Right. Because you are the owner and sole proprietor
     of that business; true?

     A: Correct.

     Q: You are the final decision-maker; correct?

     A: Correct.

     . . .

     Q: Yeah. Is there any – is there even a single person in
     the entire world that could tell Porter’s Grinds and
     Finds that you weren’t allowed to be associated with that
     entity?

     A: No.

     Q: Is there a single person in the world that could tell
     Porter’s Grinds and Finds that it wasn’t allowed to
     provide revenue to you as the sole owner of the business?
                                16
PORTER V. M.W. LOGISTICS SERVS., LLC                                1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

      A: No.

Id. at 17-19.

      Thus, based on her own admissions, it is undisputed that M.W.

Logistics could not have “obstruct[ed] the employment opportunities

of” Porter or otherwise discriminated against her “regarding . . .

her   employment    opportunities.”         Conrad,   S.E.2d   at   816;   801.

Therefore, even when drawing all reasonable inferences in her

favor, M.W. Logistics could not have discriminated against Porter

with respect to the “tenure, terms, conditions or privileges of

[her] employment” at Porter’s Grinds and Finds, in violation of the

WVHRA. See W. Va. Code § 5-11-9(1).

      Moreover,    to   the   extent   that    Porter   contends    that   M.W.

Logistics obstructed her employment opportunities by eliminating

her ability to sell food at the Facility, Dkt. No. 33 at 8-9, that

argument is unavailing. Although Porter’s inability to park her

mobile food trailer on the Facility’s premises may have “affected

her ability to earn an income” by selling food to a particular

customer base, a lost business opportunity does not equate to a

lost employment opportunity. As discussed earlier, Porter admitted

during her deposition that M.W. Logistics could not accomplish her

termination from Porter’s Grinds and Finds or otherwise affect the

terms or conditions of her employment. See Dkt. No. 32-2 at 15-19.
                                       17
PORTER V. M.W. LOGISTICS SERVS., LLC                     1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

     Thus, when the evidence is viewed in the light most favorable

to Porter, as it must be, the Court concludes that she has failed

to offer sufficient evidence that her reaction to Eastham’s alleged

sexual advance was linked by M.W. Logistics, or Eastham, to

tangible aspects of Porter’s employment so as to withstand summary

judgment.5 Having failed to demonstrate the requisite link to her

employment, Porter has failed to establish a prima facie case of

quid pro quo sexual harassment under the WVHRA.

B.   Retaliation Claim

     In addition to her sexual harassment claim, Porter alleges in

Count Two that M.W. Logistics retaliated against her when she

“rebuffed Eastman’s [sic] advances and opposed his overtures,” in

violation of the WVHRA (Dkt. No. 19 at 5-8).

     Under West Virginia law, Porter must establish the following

elements to state a prima facie claim for unlawful retaliation: (1)

she was engaging in protected activity; (2) her employer was aware

of the protected activity; (3) her employer took adverse action

5

 The Court recognizes that a genuine dispute of material fact
exists as to the reason why M.W. Logistics revoked Porter’s access
to the Facility, and whether that revocation was due, at least in
part, to her rebuke of Eastham’s alleged sexual advance.
Nevertheless, Porter cannot demonstrate that any alleged gender
discrimination by M.W. Logistics, or its agent, affected the
compensation, hire, tenure, terms, conditions, or privileges of her
employment, as required to establish a violation of the WVHRA.
                                18
PORTER V. M.W. LOGISTICS SERVS., LLC                              1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

against her; and (4) the adverse action was retaliatory or, in the

absence of such evidence, was sufficiently temporally related to

the protected activity to allow an inference of retaliatory motive

on the part of the employer. Syl. pt. 10, Hanlon v. Chambers, 464

S.E.2d 741, 753 (W. Va. 1995) (citing Syl. pt. 1, Brammer v. Human

Rights Comm’n, 394 S.E.2d 340 (W. Va. 1990)).

        At issue is whether Porter engaged in a “protected activity”

within the meaning of the Human Rights Act. Under the WVHRA, it is

unlawful for an employer to “[e]ngage in any form of reprisal or

otherwise discriminate against any person because he has opposed

any practices or acts forbidden under this article or because he

has filed a complaint, testified or assisted in any proceeding

under this article.” W. Va. Code § 5–11–9(7)(C). The Supreme Court

of Appeals has interpreted such protected activity to include “that

which    challenges   any   practices    or   acts   forbidden   under”   the

statute. Hanlon, 464 S.E.2d at 753 (internal quotations omitted).

In Hanlon, the Supreme Court of Appeals explained that the WVHRA

prohibits

        an employer or other person from retaliating against any
        individual for expressing opposition to a practice that
        he or she reasonably and in good faith believes violates
        the provisions of the Human Rights Act. This standard has
        both an objective and a subjective element. The
        employee’s opposition must be reasonable in the sense
        that it must be based on a set of facts and a legal
                                    19
PORTER V. M.W. LOGISTICS SERVS., LLC                             1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

     theory that are plausible. Further, the view must be
     honestly held and be more than a cover for troublemaking.

Id. at 754 (emphasis added); see also Conrad, 480 S.E.2d at 813

(apply the same definition of protected activity). It further

commented   that   “[t]he   legislative   purpose   in     including   the

anti-retaliation provision was obviously to encourage people to

come forward and expose unlawful employment practices and to do so

without fear of reprisal.” Id. (emphasis added). Thus, to have

engaged in “protected activity,” Porter must have challenged or

otherwise opposed conduct that she reasonably and in good faith

believed unlawful under the WVHRA.

     Here, Porter has failed to demonstrate that she engaged in any

such activity. As discussed earlier, Porter testified during her

deposition that M.W. Logistics was not her employer; that she was

the “final decision-maker” with regard to her business and her

employment at Porter’s Grinds and Finds; and that neither M.W.

Logistics nor Eastham had the ability to terminate her or to

otherwise affect any tangible aspect of her employment. See Dkt.

No. 32-2 at 3-4; 17-19. Therefore, the Could concludes, as a matter

of law, that Porter could not have reasonably believed that she was

opposing    an   unlawful   employment   practice   when   she   rebuffed

Eastham’s alleged sexual advance.

                                   20
PORTER V. M.W. LOGISTICS SERVS., LLC                      1:18CV122

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT [DKT. NO. 31] AND DISMISSING CASE WITH PREJUDICE

                           IV. CONCLUSION

     In conclusion, for the reasons discussed, the Court GRANTS

M.W. Logistics’ motion for summary judgment (Dkt. No. 31), and

DISMISSES this case WITH PREJUDICE.

     It is so ORDERED.

     The Court   DIRECTS   the Clerk to transmit copies of this

Memorandum Opinion and Order to counsel of record and to enter a

separate judgment order.

DATED: August 23, 2019

                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                 21
